Sect. 7 cont. 

The claims of the instant rejection would be rejected the same as in the Final rejection mailed 03/30/2022. 

Section 12 cont.
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant argues that the novelty of the invention is to provide a dry pretreatment prior to a wet treatment, and is considered a paradigm shift in the art. Inbe does not disclose a dry pretreatment prior to a wet treatment and Ring teaches a dry pretreatment, clearly different from a pretreatment of powder coating; whereas in the claimed invention the dry powder particles react with the phosphating solution to create a coating as the dry powder particles react with the phosphating solution to create the coating. Applicant further argues the electrostatic process of Ring could not successfully be applied to the mixture of the instant claim 1. 
This is not convincing as Ring teaches a pretreatment step of adhering a substrate wholly or partially in a fluidized bed so the particles adhere to the substrate; then a conversion coating is formed by heat treatment or radiant energy (Col. 2, Lines 51-65). The rejection is based on forming an adhesive precoating of the conversion composition of Inbe with the use of dry fluidized process of Ring, followed by conversion coating. Both Ring and Inbe teach a pretreatment where a composition is adhered to a substrate before conversion coating.
Applicant admits that Ring teaches a dry treatment of powder coating onto a substrate. Claim 15 of Ring states “a first coating derived from a powder coating composition is applied by a process according to claim 1, and thereafter a top coat is applied over the powder coating”. The entire purpose of the Ring invention is to perform a dry powder treatment to coat substrate before applying an additional top coat over. The dry powder coating process of Ring therefore not only a dry treatment, but also a pretreatment to form a coated product. 
Regarding the alleged difference where the dry powder particles react with the phosphating solution to form the coating of the claimed invention; the claimed invention requires metal oxide powder and other powder to mix and be deposited in a dry process on the substrate; before treating/reacting with a phosphate coating solution. The primary reference teaches metal oxide mixture in solution pretreats a substrate before treating/reacting with a phosphate coating solution. Ring teaches metal oxide particles can be deposited onto a metal substrate in a dry process before an additional coating is added; whether or not the first dry coating is taught to react with a secondary coating is irrelevant for only the mode of depositing material onto the substrate is being brought in to modify the primary reference. Lastly, there is no evidence on record that would suggest that the electrostatic process of depositing metal oxide powder to a metal substrate Ring could not be applied to the metal oxide powder mixture of the claimed invention which is deposited on a metal substrate. The arguments of counsel cannot take the place of evidence in the record. (See MPEP 716.01(c)(II)). 

Applicant argues that it is pure hindsight reasoning to combine the well-known process taught by Inbe and the well-known process taught by Ring; and it simply cannot be said that modifying a wet pretreatment to become a dry pretreatment would be obvious with predictable results.  
This is however not convincing as Inbe already teaches ZnO is added as pretreatment to a metal substrate; while Ring specifically teaches a dry process can be used to pretreat metal substrates with metal powder (such as ZnO). Not only would this modification achieve the predictable result of forming a pretreated metal substrate; but would form a rapid, excellent dispersion of ZnO on a substrate without the use of solvent. Eliminating the need of solvent to perform a treatment is its own benefit as solvent can be toxic and environmentally unsafe for disposal. This is not considered a mere conclusory statement. This predictable result is made as a simple substitution of one known element for another to predictably coat the substrate as a pretreatment, the motivation is to rapidly coat without the use of solvent which can be toxic and/or harmful to the environment in terms of disposal. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues that the alkali metal salt and negatively charged fine particles of Inbe are only relevant to liquid compositions (aggregation, sedimentation and the like); therefore, the necessity for added powders is obviated when modifying the liquid composition to a dry mixture; therefore, when modifying the pretreatment of Inbe to a dry pretreatment, one would not include the added powders of alkali metal salts; further, the application of a voltage is not applicable the instant dry powder particles. 
This is not convincing, although Inbe teaches a liquid based pretreatment in a specific embodiment, Inbe also generally teaches that the surface conditioning composition is broadly “[brought] into contact with a metal surface prior to said metal surface being subjected to a phosphate-based chemical conversion treatment” (Claim 25). Alkali salts are taught in general to stabilize the zinc compound particles and form a fine conversion coating in the zinc phosphate film [0106]. Even if applicant’s assumption that the alkali salt would not serve to disperse the metal oxide without the presence of water solvent were true, Inbe further teaches the benefit of the alkali salt aids in forming a fine conversion coating film. The prior art does not teach or suggest that without a liquid solvent, the alkali salt would be inoperable as a dispersing aid or stabilizing of the metal oxide. 
Regarding the fact that argument that application of voltage is not applicable to the instant dry powder particles; this is persuasive. There is no fundamental difference between the dry powder particles of similar composition of the prior art which are used to coat a substrate in a fluidized bed versus the dry powder particles of the prior art. Applicant has given no evidence or convincing reasoning as to why the voltage would not be applicable. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736